DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of the Claims
The currently pending claims in the present application are claims 1-20 of the Response to Office Action (“Response”) filed on 30 November 2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. App. Pub. No. 2010/0153160 A1 to Bezemer et al. (“Bezemer”).
Regarding claim 1, Bezemer discloses the following limitations:
“A method comprising: receiving, by at least one processor, an electronic meeting request to schedule a meeting.” Bezemer discloses, in para. [0036], “FIG. 6 is a workflow diagram illustrating the process by which a user uses the 
“Wherein the electronic meeting request comprises an attendee data identifying at least one attendee of the meeting.” Bezemer teaches, in para. [0093], “As shown in FIG. 7c, the user types in a person's name in the input box 734 to add a person to the participant list 718.”
“Wherein the electronic meeting request comprises at least one meeting description.” Bezemer teaches, in para. [0102], “The user can specify the Subject 780 and the message detail 782.” Content for the subject field in Bezemer reads on the claimed “meeting description.” Additionally or alternatively, any content shown in FIGS. 7a-7f of Bezemer reads on the claimed “meeting description.”
“Determining, by the at least one processor, a plurality of meeting room needs data indicative of a plurality of meeting room needs for the electronic meeting request based at least in part on the attendee data and the at least one meeting description of the electronic meeting request.” Bezemer teaches, in para. [0088], “According to participants' locations, the meeting scheduler finds meeting 
“Wherein the plurality of meeting room needs data comprises: i) at least one meeting resource required for the meeting, and ii) a meeting room size data identifying a meeting room size for the meeting.” Bezemer teaches, in para. [0062], “By using various data acquisition components, the knowledge server 328 collects, and updates in real-time, all types of meeting related information such as for example people's contact information, location and schedule, meeting room location, size and availability, voice bridge availability, other meeting facilities (e.g., interactive whiteboards, audio/video equipment, etc.), data communication servers and services, and scheduled meeting information (e.g., meeting name, participants, starting date/time, duration, booked meeting room(s) and meeting facilities, voice bridge and remote access information, participant preferences, corporate hierarchy, etc.).” The meeting facilities in Bezemer read on the claimed “i) at least one meeting resource required for the meeting.” The 
“Utilizing, by the at least one processor, a meeting room locator machine learning model to predict a plurality of meeting room parameters of a plurality of meeting room objects representing a plurality of candidate meeting rooms based at least in part on the plurality of meeting room needs data and location information associated with the electronic meeting request.” Bezemer teaches, in para. [0075], “The semantic web application server 314 comprises one or more semantics-based dynamic and autonomic meeting applications 316 such as for example a meeting scheduler and a meeting management dashboard. Each semantics-based dynamic and autonomic meeting applications 316 queries information from the knowledge server 328 to perform meeting related tasks (eg., scheduling a meeting, reserving meeting resources), and display results to users at the user interface 306.” Bezemer teaches, in para. [0080], “The learning engine 320 autonomously and dynamically adapts the behavior of the meeting application 316 by learning patterns in the data recorded from various sources to form description logic rules. The sources of data include application usage patterns, and data from the knowledge acquisition layer. This dynamic adaptation results in, for example, a better user experience and a more efficient system.” Bezemer teaches, in para. [0081], “A set of machine learning classifiers (eg., classifiers using decision trees, neural networks, nearest neighbor algorithms, etc.) are used in the learning engine 320 to observe patterns and learn on the acquired data. The learned knowledge is then transformed into description logic rules which are added to the rules logic 326.” Bezemer teaches, in para. [0098], “As shown in FIG. 7e, the starting time of the currently selected feasible time slot 752 is shown at the area 756. Because the meeting scheduler detects that the 
“Wherein the plurality of meeting room parameters of the plurality of meeting room objects comprises a meeting location parameter of each meeting room object.” Bezemer teaches, in para. [0098], “As shown in FIG. 7e, the starting time of the currently selected feasible time slot 752 is shown at the area 756. Because the meeting scheduler detects that the meeting participants are at two different locations: Wes and Con, it automatically checks the availability of meeting resources, eg., the meeting rooms at each location.” Data indicating meeting rooms at locations in Bezemer reads on the claimed “a meeting location parameter of each meeting room object.”
“Wherein the location information comprises: i) an attendee location data identifying at least one location associated with the at least one attendee, ii) meeting room data identifying all meeting rooms, and iii) a meeting room location associated with each meeting room.” Bezemer teaches, in para. [0098], “As shown in FIG. 7e, the starting time of the currently selected feasible time slot 752 is shown at the area 756. Because the meeting scheduler detects that the meeting participants are at two different locations: Wes and Con, it automatically checks the availability of meeting resources, eg., the meeting rooms at each location, the voice bridge and the data communication server. The available meeting rooms at Wes are listed in the drop-down menu 758, the available meeting rooms at Con are listed in the drop-down menu 760. Similarly, the available voice bridges to be used between Wes and Con are listed in the drop-down menu 762, and the conference servers required to establish data connection between computers in Wes and Con are listed in the drop-down menu 764.” Data on participant locations in Bezemer reads on the claimed “i) an attendee location data identifying at least one location associated with the at least one attendee.” Data on available meeting rooms in Bezemer reads on the claimed “ii) meeting room data identifying all meeting rooms.” Data on meeting rooms at the locations in Bezemer reads on the claimed “iii) a meeting room location associated with each meeting room.”
“Utilizing, by the at least one processor, a meeting scheduling machine learning model to predict a plurality of meeting parameters of at least one calendar object representing at least one candidate meeting time based at least in part on the plurality of candidate meeting rooms, schedule information associated with the electronic meeting request and the location information associated with the electronic meeting request.” Bezemer teaches, in para. [0075], “The semantic 
“Wherein the plurality of meeting parameters of the at least one calendar object comprises: i) a meeting time parameter representing a particular time for the meeting and ii) a meeting room parameter representing a particular candidate meeting room of the plurality of candidate meeting rooms.” Bezemer teaches, in para. [0096], “FIG. 7e illustrates the result after clicking the Submit button 744. The Submit button now becomes the Resubmit button 746. The time slots 750 and 752 at which all participants and meeting resources are free are marked as feasible.” Bezemer teaches, in para. [0098], “As shown in FIG. 7e, the starting time of the currently selected feasible time slot 752 is shown at the area 756. Because the meeting scheduler detects that the meeting participants are at two different locations: Wes and Con, it automatically checks the availability of meeting resources, eg., the meeting rooms at each location, the voice bridge and the data communication server. The available meeting rooms at Wes are listed in the drop-down menu 758, the available meeting rooms at Con are listed in the 
“Dynamically securing, by the at least one processor in real-time, a meeting period within the at least one electronic calendar object of the at least one electronic calendar associated with the at least one attendee so as to reserve the particular candidate meeting room for the particular time for the meeting.” Bezemer teaches, in para. [0100], “After selecting the meeting date/time and the meeting resources, the user clicks the button 762 to establish the meeting schedule. The meeting scheduler then updates all participants' schedules, and 
Regarding claim 18, while the claim is of different scope relative to claim 1, the claim recites limitations similar to the limitations of claim 1. As such, the anticipation rationales outlined in the rejection of claim 1 also apply for purposes of rejecting claim 18. Limitations in claim 18 that are not in claim 1, including the “calendar database” and “meeting room database” aspects, are taught by Bezemer (see paras. [0003] (for Calendar), [0047] (for link between system and meeting management applications), [0057] (for database), [0089] (for calendar window), [0091] (for calendar window), and [0144] (for database)). Claim 18 is, therefore, also anticipated under 35 USC 102(a)(1) based on Bezemer.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Bezemer, in view of U.S. Pat. No. 7,847,686 A1 to Atkins et al. (“Atkins”).
Regarding claim 2, Atkins teaches limitations below that do not appear to be explicitly taught in their entirety by Bezemer:
“The method of claim 1, wherein the attendee location data associated with the at least one attendee comprises a real-time location based on tracking an employee badge.” Bezemer teaches, in para. [0106], “If a user equips an RFID tag, the sensor 346 in the knowledge acquisition layer 338 detects the user's current location and provides that information to the meeting management system to update the user's information.” Atkins teaches, “The system includes the present physical location 100 of a user 110. That location may be, for example, the user's car or some other transportation vehicle, a building, a conference room, or the user's office. Location 100 includes various means 112-119 for remotely determining the user's location, such as the user's office desktop telephone 119, a presence detector 118 such as an instant-messaging application running on the user's office desktop computer, a wireless transceiver 116 integrated with a global positioning system (GPS) locator 114, such as a GPS-equipped portable wireless phone, a car phone, or a personal digital assistant (PDA), or an RFID-equipped badge 112 of a user plus a badge reader 130 located in the user's office, conference room, building hallway, etc.” (See Atkins, col. 2, ll. 38-51.) The location of the user, tracked by an RFID tag, in Bezemer, reads on the claimed “a 
Atkins describes a system and method for informing users of scheduled appointments, similar to the claimed invention and to Bezemer. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the RFID tag of Bezemer, to include or be part of the RFID-equipped badge of Atkins, as one of many desirable ways to accurately determine users’ locations, as taught by Atkins (see Atkins, col. 2, ll. 51-54). Additionally or alternatively, the combination of Bezemer and Atkins establishes the equivalence between RFID tags and RFID-equipped badges.
Regarding claim 3, Atkins teaches limitations below that do not appear to be explicitly taught in their entirety by Bezemer:
“The method of claim 1, wherein the attendee location data associated with the at least one attendee comprises a real-time location based on global positioning (GPS) data associated with an attendee mobile device.” Bezemer teaches, in para. [0106], “For example, the meeting management system detects a user's location by using a plurality of methods. It obtains user location data from the LDAP Server and using it as the regular location for the user. As described above, it also allows the user set up temporary location change via the meeting scheduler UI. If a user equips an RFID tag, the sensor 346 in the knowledge acquisition layer 338 detects the user's current location and provides that information to the meeting management system to update the user's information. Other methods of detecting a user's location may also be used.” Atkins teaches, “The system includes the present physical location 100 of a user 110. That location may be, for example, the user's car or some other transportation vehicle, a building, a conference room, or the user's office. Location 100 includes various means 112-119 for remotely determining the user's location, such as the user's 
Atkins describes a system and method for informing users of scheduled appointments, similar to the claimed invention and to Bezemer. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have included as one of the other methods of detecting a user’s location of Bezemer, the GPS-equipped device of Atkins, as one of many desirable ways to accurately determine users’ locations, as taught by Atkins (see Atkins, col. 2, ll. 51-54).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Bezemer, in view of U.S. Pat. App. Pub. No. 2008/0249969 A1 to Tsui et al. (“Tsui”).
Regarding claim 4, Tsui teaches limitations below that do not appear to be explicitly taught in their entirety by Bezemer:
“The method of claim 1, further comprising determining, by the at least one processor, traffic data identifying a traffic delay for a transit time associated a transit from each attendee location to each meeting room location associated with each available candidate meeting room.” Bezemer teaches, in para. [0106], “The meeting management system then uses machine learning to find the pattern of the user's location change. When the user schedules a meeting, the meeting scheduler will use the learned pattern to set up the user's location in the date/time range the user specified unless the user has explicitly specified the 
Tsui teaches mobile devices involved with scheduling meetings (see Tsui, para. [0036]), similar to the claimed invention and to Bezemer. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the scheduling steps involving location information, to include consideration of traffic conditions as in Tsui, to facilitate selecting more optimal remote meeting utilities, as taught by Tsui (see Tsui, para. [0036]).
Claims 5 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Bezemer, in view of U.S. Pat. App. Pub. No. 2019/0303878 A1 to Megahed et al. (“Megahed”).
Regarding claim 5, Megahed teaches limitations below that do not appear to be explicitly taught in their entirety by Bezemer:
“The method of claim 1, further comprising determining, by the at least one processor, a cancellation prediction using the meeting scheduling machine learning model based at least in part on cancellation data associated with each of the at least one attendee.” Bezemer teaches, in para. [0103], “As illustrated in FIG. 8, the user may also specify a temporary location that he will be in a period 
Megahed teaches a meeting scheduling system (see Megahed, abstract) similar to the claimed invention and to Bezemer. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the machine learning-based scheduling steps, of Bezemer, to include consideration of meeting attributes and cancellation probability, as in Megahed, to increase the probability of a meeting being held, as taught by Megahed (see Megahed, para. [0008]).
Regarding claim 7, Megahed teaches limitations below that do not appear to be explicitly taught in their entirety by Bezemer:
“The method of claim 1, further comprising training, by the at least one processor, the meeting room locator machine learning model based on a meeting result.” Megahed teaches, in its abstract, “The processor may be configured to obtain meeting attributes for a meeting to be scheduled including attributes of desired meeting participants, attributes about meetings already scheduled for the desired meeting participants, attributes of meetings already conducted, and attributes of communications by the desired meeting participants.” Megahed teaches, “the processor 21 includes or operates a machine learning classifier 30 
Megahed teaches a meeting scheduling system (see Megahed, abstract) similar to the claimed invention and to Bezemer. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the machine learning-based scheduling steps, of Bezemer, to include consideration of conducted and/or scheduled meeting attributes, as in Megahed, to increase the probability of a meeting being held, as taught by Megahed (see Megahed, para. [0008]).
Regarding claim 8, the combination of Bezemer and Megahed teaches the following limitations:
“The method of claim 7, wherein the meeting result comprises meeting disposition data identifying a completed meeting at the meeting location.” Megahed teaches, “The processor may be configured to obtain a plurality of meeting attributes for a meeting to be scheduled including attributes of desired meeting participants, attributes about meetings already scheduled for the desired meeting participants, attributes of meetings already conducted, and attributes of communications by the desired meeting participants.” (See Megahed, para. [0004].) Megahed also teaches, “The processor may include a machine learning 
Regarding claim 9, the combination of Bezemer and Megahed teaches the following limitations:
“The method of claim 8, wherein the meeting disposition data comprises at least one of a cancellation indication or a reschedule indication.” Bezemer teaches, in para. [0103], “After the user clicks the Update and Close button 810, the meeting scheduler will update the user's profile and reschedule all meetings that the user involves to reflect the change. The rescheduling may involve finding a new feasible time slot, scheduling the meeting at the new feasible time slot and releasing the old time slot, rearranging participants' schedules, and/or reserving new and canceling old meeting rooms, voice bridge(s), data conference session(s) and/or other meeting resources. Notifications of the rescheduled meetings may also be sent to all participants, meeting rooms and meeting resources.” Instances of rescheduling in Bezemer read on the claimed “the meeting disposition data comprises” “a reschedule indication.”
“Wherein the cancellation indication identifies a cancelling of the meeting location.” Bezemer teaches, in para. [0103], “canceling old meeting rooms.”
“Wherein the reschedule indication identifies a rescheduling of the meeting location.” Bezemer teaches in para. [0103], “reserving new” “meeting rooms.”
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bezemer, in view of U.S. Pat. App. Pub. No. 2017/0236097 A1 to Smith (“Smith”).

“The method of claim 1, wherein the meeting room locator machine learning model is further utilized to predict an attendee prioritization parameter to prioritize the location information associated with the at least one attendee according to at least one hierarchical position associated with the at least one attendee.” Bezemer teaches, in para. [0062], “By using various data acquisition components, the knowledge server 328 collects, and updates in real-time, all types of meeting related information such as for example people's contact information, location and schedule, meeting room location, size and availability, voice bridge availability, other meeting facilities (e.g., interactive whiteboards, audio/video equipment, etc.), data communication servers and services, and scheduled meeting information (e.g., meeting name, participants, starting date/time, duration, booked meeting room(s) and meeting facilities, voice bridge and remote access information, participant preferences, corporate hierarchy, etc.). Bezemer teaches, in para. [0128], “The priority hierarchy for objects is also set by corresponding rules. The meeting management system may then establish that, for example, the preferences of a certain group (eg., executives) are always met, and/or certain resources are used as much as possible.” Smith teaches, “In addition to determining or helping to determine attendee availability, data from a multi-tenant system can also be used by the invention to make ‘smart’ suggestions for event times and locations. Information from human resources about hierarchy, location, tenure or position is available and can be compared across meeting attendees; in this way the invention can suggest event times and locations that work best for the more senior attendees or prospective attendees. These preferred times can be determined in several ways, including 
“Wherein the attendee prioritization parameter comprises the location information associated with the at least one attendee.” Smith teaches, “In addition to determining or helping to determine attendee availability, data from a multi-tenant system can also be used by the invention to make ‘smart’ suggestions for event times and locations. Information from human resources about hierarchy, location, tenure or position is available and can be compared across meeting attendees; in this way the invention can suggest event times and locations that work best for the more senior attendees or prospective attendees.” (See Smith, para. [0050].) The weighting given to location information for senior attendees in Smith reads on the claimed “attendee prioritization parameter comprises the location information associated with the at least one attendee.”
“Wherein the hierarchical position of each of the at least one attendee is based on an organization chart.” Smith teaches, “Information from human resources about hierarchy, location, tenure or position is available and can be compared across meeting attendees; in this way the invention can suggest event times and locations that work best for the more senior attendees or prospective attendees.” (See Smith, para. [0050].) The relative seniority levels of attendees in Smith read on the claimed “hierarchical position of each of the at least one attendee,” and the information from human resources about hierarchy in Smith reads on the claimed “organization chart.”
Smith describes, in its abstract, systems and methods for scheduling a meeting or event, similar to the claimed invention and to Bezemer. It would have been obvious to a person having ordinary skill in the art, to have modified the hierarchy-based rules and related processes of Bezemer, to include consideration of hierarchy, tenure, position, and similar information, as in Smith, to ensure that those that are higher in the hierarchy are more likely to be accommodated, as taught by Smith (see paras. [0149] and [0150]).
s 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bezemer, in view of U.S. Pat. App. Pub. No. 2021/0081878 A1 to Brunn et al. (“Brunn”).
Regarding claim 10, Bezemer teaches the following limitations:
“A method comprising: receiving, by at least one processor, at least one electronic relocation request associated with a scheduled meeting.” Bezemer teaches, in para. [0100], “After selecting the meeting date/time and the meeting resources, the user clicks the button 762 to establish the meeting schedule. The meeting scheduler then updates all participants' schedules, and reserves the booked meeting resources at the requested date/time.” Bezemer teaches, in para. [0101], “If the user wants to change the participant list, meeting duration and/or location, and find feasible time slots again, he can make the changes and then click the Resubmit button 746. The meeting scheduler will search for feasible time slots based on the changed user requirements. If the user wants to re-designate a preferred date/time range, he can click the Reset button. The Resubmit button 746 then becomes the Submit button, and all preferred date/time range that the user selected, as well as all feasible time slots the meeting scheduler found, are cleared so that the user can re-designate the preferred date/time range.” Bezemer teaches, in para. [0140], “The method described above for scheduling a meeting in an organization environment may be embodied in a software application comprising computer executable instructions executed by computer servers, personal computers, PDA's and/or other suitable information computing devices.” The changing of a meeting location after having previously established the meeting location, in Bezemer, reads on the claimed “a method comprising: receiving” “at least one electronic relocation request associated with a scheduled meeting.” Operating of the computing devices in Bezemer reads on the claimed “by at least one processor.”
“Wherein the at least one electronic relocation request comprises: i) an attendee data identifying at least one attendee of the scheduled meeting, and ii) a new meeting location.” Bezemer teaches, in para. [0101], “If the user wants to change the participant list, meeting duration and/or location, and find feasible time slots again, he can make the changes and then click the Resubmit button 746. The meeting scheduler will search for feasible time slots based on the changed user requirements. If the user wants to re-designate a preferred date/time range, he can click the Reset button. The Resubmit button 746 then becomes the Submit button, and all preferred date/time range that the user selected, as well as all feasible time slots the meeting scheduler found, are cleared so that the user can re-designate the preferred date/time range.” The changed participant list in Bezemer reads on the claimed “i) an attendee data identifying at least one attendee of the scheduled meeting.” The changed location in Bezemer reads on the claimed “ii) a new meeting location.”
“Wherein the at least one electronic meeting request comprises at least one meeting description.” Bezemer teaches, in para. [0102], “The user can specify the Subject 780 and the message detail 782.” Content for the subject field in Bezemer reads on the claimed “meeting description.” Additionally or alternatively, any content shown in FIGS. 7a-7f of Bezemer reads on the claimed “meeting description.”
“Determining, by the at least one processor, a plurality of meeting room needs data indicative of a plurality of meeting room needs for the at least one electronic relocation request based at least in part on the attendee data and the at least one meeting description.” Bezemer teaches, in para. [0101], “If the user wants to change the participant list, meeting duration and/or location, and find feasible time slots again, he can make the changes and then click the Resubmit button 
“Wherein the plurality of meeting room needs data comprise: i) at least one meeting resource data identifying at least one meeting room resource required 
“Wherein the plurality of predicted meeting room parameters of at least one meeting room object comprises: a meeting location parameter.” Bezemer teaches, in para. [0098], “As shown in FIG. 7e, the starting time of the currently selected feasible time slot 752 is shown at the area 756. Because the meeting scheduler detects that the meeting participants are at two different locations: Wes and Con, it automatically checks the availability of meeting resources, eg., the meeting rooms at each location.” Data indicating meeting rooms at locations in Bezemer reads on the claimed “a meeting location parameter.”
“Wherein the location information comprises: i) an attendee location data identifying at least one location associated with the at least one attendee, ii) meeting room data identifying all meeting rooms, and iii) a meeting room location 
“Utilizing, by the at least one processor, the meeting room locator machine learning model to predict a plurality of meeting room parameters of a plurality of meeting room objects representing a plurality of candidate meeting rooms based at least in part on the plurality of meeting room needs and location information associated with the at least one electronic relocation request.” Bezemer teaches, in para. [0075], “The semantic web application server 314 comprises one or more semantics-based dynamic and autonomic meeting applications 316 such as for example a meeting scheduler and a meeting management dashboard. Each semantics-based dynamic and autonomic meeting applications 316 queries 
“Utilizing, by the at least one processor, a meeting scheduling machine learning model to predict a plurality of meeting parameters of at least one calendar object representing at least one candidate meeting time based at least in part on the plurality of candidate meeting rooms, schedule information associated with the at least one electronic relocation request and the location information associated with the at least one electronic relocation request.” Bezemer teaches, in para. [0075], “The semantic web application server 314 comprises one or more semantics-based dynamic and autonomic meeting applications 316 such as for example a meeting scheduler and a meeting management dashboard. Each semantics-based dynamic and autonomic meeting applications 316 queries information from the knowledge server 328 to perform meeting related tasks (eg., scheduling a meeting, reserving meeting resources), and display results to users at the user interface 306.” Bezemer teaches, in para. [0080], “The learning engine 320 autonomously and dynamically adapts the behavior of the meeting application 316 by learning patterns in the data recorded from various sources to form description logic rules. The sources of data include application usage patterns, and data from the knowledge acquisition layer. This dynamic adaptation results in, for example, a better user experience and a more efficient system.” Bezemer teaches, in para. [0081], “A set of machine learning classifiers (eg., classifiers using decision trees, neural networks, nearest neighbor algorithms, 
“Wherein the plurality of meeting parameters of the at least one calendar object comprises: i) a meeting time parameter representing a particular time for the meeting and ii) a meeting room parameter representing a particular candidate meeting room of the plurality of candidate meeting rooms.” Bezemer teaches, in para. [0096], “FIG. 7e illustrates the result after clicking the Submit button 744. The Submit button now becomes the Resubmit button 746. The time slots 750 and 752 at which all participants and meeting resources are free are marked as feasible.” Bezemer teaches, in para. [0098], “As shown in FIG. 7e, the starting time of the currently selected feasible time slot 752 is shown at the area 756. Because the meeting scheduler detects that the meeting participants are at two different locations: Wes and Con, it automatically checks the availability of meeting resources, eg., the meeting rooms at each location, the voice bridge and the data communication server. The available meeting rooms at Wes are listed in the drop-down menu 758, the available meeting rooms at Con are listed in the drop-down menu 760.” The feasible times lots in Bezemer read on the claimed “i) a meeting time parameter representing a particular time for the meeting.” The available meeting rooms at the meeting locations in Bezemer read on the claimed “ii) a meeting room parameter representing a particular candidate meeting room of the plurality of candidate meeting rooms.”
“Wherein the schedule information comprises: i) an availability data identifying availability of each of the at least one attendee based on calendar data obtained from at least one electronic calendar associated with the at least one attendee, ii) a meeting room availability data identifying availability of each candidate meeting room of the plurality of candidate meeting rooms.” Bezemer teaches, in para. 
“Dynamically securing, by the at least one processor, the at least one respective particular candidate meeting room.” Bezemer teaches, in para. [0100], “After selecting the meeting date/time and the meeting resources, the user clicks the button 762 to establish the meeting schedule. The meeting scheduler then updates all participants' schedules, and reserves the booked meeting resources at the requested date/time.” The establishing of the meeting, with indication of the meeting location, in Bezemer reads on the claimed “dynamically securing, by the at least one processor, the at least one respective particular candidate meeting room.”
Brunn teaches limitations below of claim 10 that do not appear to be explicitly taught in their entirety by Bezemer:
“Creating, by the at least one processor, a first training pair comprising the at least one electronic relocation request and a plurality of predicted meeting room parameters of at least one meeting room object representing a particular candidate meeting room predicted by a meeting room locator machine learning model.” As explained above, Bezemer already teaches elements that read on the claimed “electronic relocation request” and “predicted meeting room parameters 
“Determining, by the at least one processor, an error associated with the plurality of predicted meeting room parameters of the at least one meeting room object and location information associated with the at least one electronic relocation request.” As explained above, Bezemer already teaches elements that read on the claimed “plurality of predicted meeting room parameters of the at least one meeting room object and location information associated with the at least one electronic relocation request.” Brunn teaches, in para. [0052], “If (at block 710) the feedback 124 indicates one or more of the target user(s) are wrong, then the task feedback module 126 generates (at block 712) task retrain information 400 for the negative training set 128 including the task information 300 in field 402 and feedback 402 indicating an error with the task output 200, such as error and/or correction for the intended action, beneficiary, etc. If (at block 710) one or more of the target users are indicated as having an error, then the task feedback module 126 generates (at block 714) task retrain information 400 for the negative training set 128 including the task information 300 and feedback 404 of rejected target user(s) in task message 120 to retrain the entity 114 and co-reference 116 
“Wherein the error associated with the plurality of predicted meeting room parameters is based at least in part on the at least one electronic relocation request and the plurality of predicted meeting room parameters.” As explained above, Bezemer already teaches elements that read on the claimed “plurality of predicted meeting room parameters” and “the at least one electronic relocation request.” See the immediately preceding bullet point for cited passages from Brunn. The wrong information and errors of Brunn read on the claimed “error.” Application of the wrong information and error identifying steps of Brunn, to the meeting scheduling processes of Bezemer, reads on the claim limitation as a whole.
“Training, by the at least one processor, the meeting room locator machine learning model based at least in part on the error associated with the plurality of predicted meeting room parameters.” As explained above, Bezemer already teaches elements that read on the claimed “meeting room locator machine learning model” and “predicted meeting room parameters.” Brunn teaches, in para. [0008], “FIG. 4 illustrates an embodiment of task retrain information including positive and negative reinforcement to retrain machine learning modules producing the task output.” The training and retraining of machine learning modules based on at least negative reinforcement, in Brunn, reads on 
Brunn describes, in its abstract, generation of tasks and retraining machine learning modules to generate tasks based on feedback for the generated tasks, similar to the claimed invention and to Bezemer, in that scheduling meetings, and the meetings themselves, are a form of tasks. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the meeting scheduling processes of Bezemer, to include the feedback and training of Brunn, to reinforce likelihood correct task information is outputted and reinforce lower likelihood incorrect task information is outputted, as taught by Brunn (see abstract).
Regarding claim 20, Brunn teaches limitations below that do not appear to be explicitly taught in their entirety by Bezemer:
“The system of claim 18, wherein the at least one processor is further configured to train the meeting room locator machine learning model based on a meeting modification comprising a change by the at least one attendee to the meeting location.” Bezemer teaches, in para. [0080], “The learning engine 320 autonomously and dynamically adapts the behavior of the meeting application 316 by learning patterns in the data recorded from various sources to form description logic rules. The sources of data include application usage patterns, and data from the knowledge acquisition layer. This dynamic adaptation results in, for example, a better user experience and a more efficient system.” The learning in Bezemer reads on updating “the meeting room locator machine learning model.” Bezemer teaches, in para. [0101], “If the user wants to change 
Brunn describes, in its abstract, generation of tasks and retraining machine learning modules to generate tasks based on feedback for the generated tasks, similar to the claimed invention and to Bezemer, in that scheduling meetings, and the meetings themselves, are a form of tasks. It would have been obvious to a person having ordinary skill in the art, before the .
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Bezemer, in view of Brunn, and further in view of Atkins.
Regarding claim 11, Atkins teaches limitations below that do not appear to be explicitly taught in their entirety by the combination of Bezemer and Brunn:
“The method of claim 10, wherein the attendee location data associated with the at least one attendee comprises a real-time location based on tracking an employee badge.” Bezemer teaches, in para. [0106], “If a user equips an RFID tag, the sensor 346 in the knowledge acquisition layer 338 detects the user's current location and provides that information to the meeting management system to update the user's information.” Atkins teaches, “The system includes the present physical location 100 of a user 110. That location may be, for example, the user's car or some other transportation vehicle, a building, a conference room, or the user's office. Location 100 includes various means 112-119 for remotely determining the user's location, such as the user's office desktop telephone 119, a presence detector 118 such as an instant-messaging application running on the user's office desktop computer, a wireless transceiver 116 integrated with a global positioning system (GPS) locator 114, such as a GPS-equipped portable wireless phone, a car phone, or a personal digital assistant (PDA), or an RFID-equipped badge 112 of a user plus a badge reader 130 located in the user's office, conference room, building hallway, etc.” (See Atkins, col. 2, ll. 38-51.) The location of the user, tracked by an RFID tag, in Bezemer, reads on the claimed “a real-time location based on tracking an 
Atkins describes a system and method for informing users of scheduled appointments, similar to the claimed invention and to the combination of Bezemer and Brunn. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the RFID tag of the combination of Bezemer and Brunn, to include or be part of the RFID-equipped badge of Atkins, as one of many desirable ways to accurately determine users’ locations, as taught by Atkins (see Atkins, col. 2, ll. 51-54). Additionally or alternatively, Bezemer and Atkins establish equivalence between RFID tags and RFID-equipped badges.
Regarding claim 12, Atkins teaches limitations below that do not appear to be explicitly taught in their entirety by the combination of Bezemer and Brunn:
“The method of claim 10, wherein the attendee location data associated with the at least one attendee comprises a real-time location based on global positioning (GPS) data associated with an attendee mobile device.” Bezemer teaches, in para. [0106], “For example, the meeting management system detects a user's location by using a plurality of methods. It obtains user location data from the LDAP Server and using it as the regular location for the user. As described above, it also allows the user set up temporary location change via the meeting scheduler UI. If a user equips an RFID tag, the sensor 346 in the knowledge acquisition layer 338 detects the user's current location and provides that information to the meeting management system to update the user's information. Other methods of detecting a user's location may also be used.” Atkins teaches, “The system includes the present physical location 100 of a user 110. That location may be, for example, the user's car or some other transportation vehicle, a building, a conference room, or the user's office. Location 100 includes various 
Atkins describes a system and method for informing users of scheduled appointments, similar to the claimed invention and to the combination of Bezemer and Brunn. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have included as one of the other methods of detecting a user’s location of the combination of Bezemer and Brunn, the GPS-equipped device of Atkins, as one of many desirable ways to accurately determine users’ locations, as taught by Atkins (see Atkins, col. 2, ll. 51-54).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Bezemer, in view of Brunn, and further in view of Tsui.
Regarding claim 13, Tsui teaches limitations below that do not appear to be explicitly taught in their entirety by the combination of Bezemer and Brunn:
“The method of claim 10, further comprising determining, by the at least one processor, traffic data identifying a traffic delay for a transit time associated a transit from each attendee location to each meeting room location associated with each available candidate meeting room.” Bezemer teaches, in para. [0106], “The meeting management system then uses machine learning to find the pattern of the user's location change. When the user schedules a meeting, the 
Tsui describes mobile devices involved with scheduling meetings (see para. [0036]), similar to the claimed invention and to the combination of Bezemer and Brunn. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the scheduling inputs, of the combination of Bezemer and Brunn, to include the data relating to traffic conditions, of Tsui, to facilitate selecting more optimal remote meeting utilities, as taught by Tsui (see Tsui, para. [0036]).
Claim 14, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bezemer, in view of Brunn, and further in view of Megahed.
Regarding claim 14, Megahed teaches limitations below that do not appear to be explicitly taught in their entirety by the combination of Bezemer and Brunn:
“The method of claim 10, further comprising determining, by the at least one processor, a cancellation prediction using the meeting scheduling machine learning model based at least in part on the at least one electronic relocation 
Megahed teaches a meeting scheduling system (see Megahed, abstract) similar to the claimed invention and to the combination of Bezemer and Brunn. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the machine learning-based scheduling steps, of the combination of Bezemer and Brunn, to include consideration of meeting attributes and cancellation probability, as in Megahed, to increase the probability of a meeting being held, as taught by Megahed (see Megahed, para. [0008]).
Regarding claim 16, Megahed teaches limitations below that do not appear to be explicitly taught in their entirety by the combination of Bezemer and Brunn:
“The method of claim 10, further comprising training, by the at least one processor, the meeting room locator machine learning model based on a meeting result.” Megahed teaches, in its abstract, “The processor may be configured to obtain meeting attributes for a meeting to be scheduled including attributes of desired meeting participants, attributes about meetings already scheduled for the 
Megahed teaches a meeting scheduling system (see Megahed, abstract) similar to the claimed invention and to the combination of Bezemer and Brunn. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the machine learning-based scheduling steps, of the combination of Bezemer and Brunn, to include consideration of conducted and/or scheduled meeting attributes, as in Megahed, to increase the probability of a meeting being held, as taught by Megahed (see Megahed, para. [0008]).
Regarding claim 17, the combination of Bezemer, Brunn, and Megahed teaches the following limitations:
“The method of claim 16, wherein the meeting result comprises meeting disposition data identifying a completed meeting at the meeting location.” Megahed teaches, “The processor may be configured to obtain a plurality of meeting attributes for a meeting to be scheduled including attributes of desired .
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Bezemer, in view of Brunn, and further in view of Smith.
Regarding claim 15, Smith teaches limitations below that do not appear to be explicitly taught in their entirety by the combination of Bezemer and Brunn:
“The method of claim 10, wherein the meeting room locator machine learning model is further utilized to predict an attendee prioritization parameter to prioritize the location information associated with the at least one attendee according to at least one hierarchical position associated with the at least one attendee.” Bezemer teaches, in para. [0062], “By using various data acquisition components, the knowledge server 328 collects, and updates in real-time, all types of meeting related information such as for example people's contact information, location and schedule, meeting room location, size and availability, voice bridge availability, other meeting facilities (e.g., interactive whiteboards, audio/video equipment, etc.), data communication servers and services, and scheduled meeting information (e.g., meeting name, participants, starting date/time, duration, booked meeting room(s) and meeting facilities, voice bridge 
“Wherein the attendee prioritization parameter comprises the location information associated with the at least one attendee.” Smith teaches, “In addition to determining or helping to determine attendee availability, data from a multi-tenant system can also be used by the invention to make ‘smart’ suggestions for event times and locations. Information from human resources about hierarchy, location, tenure or position is available and can be compared across meeting attendees; in this way the invention can suggest event times and locations that work best for the more senior attendees or prospective attendees.” (See Smith, para. [0050].) The weighting given to location information for senior attendees in Smith reads on the claimed “attendee prioritization parameter comprises the location information associated with the at least one attendee.”
“Wherein the hierarchical position of the at least one attendee is based on an organization chart.” Smith teaches, “Information from human resources about hierarchy, location, tenure or position is available and can be compared across 
Smith describes, in its abstract, systems and methods for scheduling a meeting or event, similar to the claimed invention and to the combination of Bezemer and Brunn. It would have been obvious to a person having ordinary skill in the art, to have modified the hierarchy-based rules and related processes, of the combination of Bezemer and Brunn, to include consideration of hierarchy, tenure, position, and similar information, as in Smith, to ensure that those that are higher in the hierarchy are more likely to be accommodated, as taught by Smith (see paras. [0149] and [0150]).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Bezemer, in view of U.S. Pat. App. Pub. No. 2020/0334642 A1 to Vaananen (“Vaananen”).
	Regarding claim 19, Vaananen teaches limitations below that do not appear to be explicitly taught in their entirety by Bezemer:
“The system of claim 18, wherein the at least one processor is further configured to utilize the meeting room locator machine learning model to determine a traffic delay for a transit time of the at least one attendee to each of the available meeting rooms.” Bezemer teaches, in para. [0106], “The meeting management system then uses machine learning to find the pattern of the user's location change. When the user schedules a meeting, the meeting scheduler will use the learned pattern to set up the user's location in the date/time range the user specified unless the user has explicitly specified the location at the date/time.” Vaananen teaches, in para. [0059], “The cloud based intelligent secretary 
	Vaananen describes applications for scheduling meetings (see abstract), similar to the claimed invention and to Bezemer. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the scheduling inputs, of Bezemer, to include the data relating to traffic conditions, of Vaananen, to minimize disruption, minimize cost, and maximize efficiency, with respect to scheduling and conducting meetings, as taught by Vaananen (see abstract).

Response to Arguments
The applicant’s arguments with respect to the 35 USC 103 rejections of claims 1-20, that were asserted by the examiner in the Non-Final Office Action mailed on 31 August 2021, have been considered. Those arguments, however, are moot because the new grounds of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Such prior art includes the following:
U.S. Pat. App. Pub. No. 2016/0275458 A1 to Meushar et al. describes dynamic scheduling services (see abstract).
U.S. Pat. App. Pub. No. 2017/0017928 A1 to Miller et al. describes inferring objective physical meeting locations for calendar meetings having subjective meeting location descriptions associated therewith (see para. [0004]).
U.S. Pat. App. Pub. No. 2018/0107987 A1 to MacKenzie et al. describes a meeting service with meeting time and location optimization (see abstract).
U.S. Pat. App. Pub. No. 2019/0279164 A1 to Byron et al. describes cognitive-based meeting format recommendations (see abstract).
U.S. Pat. App. Pub. No. 2020/0293999 A1 to Bhattacharya et al. describes prioritizing calendar events with artificial intelligence (see abstract).
EP Pat. App. Pub. No. 3 349 159 A1 to Koitz et al. describes an efficient room allocation system (see para. [0005]).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS Y HO, whose telephone number is (571)270-7918. The examiner can normally be reached Monday through Friday, 9:30 AM to 5:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
, can be reached at 571-272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS YIH HO/Examiner, Art Unit 3624                                                                                                                                                                                                        


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624